Citation Nr: 0318465	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1966 and from March to May 1974.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded this matter in 
September 2001 for additional development.  The claim has 
been returned to the Board for further consideration.  


REMAND

The veteran has reported that in 1964, he was hospitalized in 
a Frankfurt, Germany Army Hospital for a nasal fracture.  The 
RO should attempt to obtain any inpatient records pertinent 
to this claim.  In addition, the veteran has suggested that 
there are likely morning reports at the time of his nasal 
fracture since he was hospitalized.  The RO should ask that 
the veteran provide more specific dates as to the time of 
injury (e.g., within a 3-6 month time-period in 1964).  The 
RO should then attempt obtain morning reports for that time-
period.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  

The Board also notes that numerous VA audiology examinations 
have been obtained.  Notably, however, in July 2002, a QTC 
examiner recommended that the appellant undergo an auditory 
steady state response test.  That study does not appear to 
have been conducted.  Moreover, no study specifically 
addresses whether in-service noise exposure during the 
veteran's first period of service caused or contributed to 
his hearing loss.  Hence, further development is in order.  
VCAA.  In this regard, the Board notes that the appellant 
served as a field artilleryman between 1963 and 1966, and 
contrary to an October 2002 examiner's statement, he did NOT 
enter this term of service with a preexisting hearing loss.  

Finally, in June 2003, the veteran submitted a medical 
document suggesting that in-service noise exposure may 
explain the difference in the hearing loss in the right and 
left ears.  The veteran has not provided a waiver of RO 
consideration of this document.  Thus, the RO must consider 
the newly submitted records.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain the veteran's 
inpatient medical records from his first 
period of service, to include records of 
inpatient treatment received in 1964 in 
Germany, and associate such records with 
the claims file.  

2.  The RO should contact the veteran and 
request that he provide more specific 
dates as to the time of injury to his 
nose (e.g., within a 3-6 month time-
period in 1964).  The RO should then 
obtain the morning reports for the 
reported time-period in 1964.

3.  The RO should schedule the veteran 
for a VA hearing examination.  All 
necessary tests and studies should be 
accomplished.  The claims file should be 
made available to and reviewed by the 
examiner.  Thereafter, the examiner must 
answer the following question:  Is it at 
least as likely as not that noise 
exposure during the veteran's first 
period of service caused hearing loss in 
either ear?  The examination report must 
be typewritten and adequate rationale for 
all opinions expressed should be 
provided.  

4.  The RO should then readjudicate the 
issues on appeal, with consideration of 
the Veterans Claims Assistance Act of 
2000.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
then given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


